NOTICE OF ALLOWANCE
Applicant’s response, filed 01/04/2022, to the previously presented office action has been considered and made of record. Claims 1, 3-6, 8-10 are pending further examination as presented by the presented office action.

Response to Arguments
Applicant’s arguments, see pages 5-8 of Applicant’s Remarks filed 01/04/2022, with respect to the previously presented 35 USC 102 and 35 USC 103 prior art rejections of the previously presented claim-set and the currently presented amended claim-set have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the previously presented prior art teachings have not further disclosed the present set of claim limitations of independent claims 1 and 9-10.  Therefore, the previously presented prior art rejections of independent claims 1, 9-10, and their corresponding dependent claims 3-6 and 8 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, and 8-10 (renumbered 1-8 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has further amended each of independent claims 1 and 9-10 to include the further claim limitations requiring the determination and correction of each of a “line of sigh of the passenger, a mouth-opening degree of the passenger, a face orientation of the passenger, a complexion of the passenger, or an eye-opening degree of the passenger”. The determination and correction of each corresponding parameter now being required by the amended claim limitations, wherein the previously presented claimset only required that one of said parameters be detected and corrected by the system and method described by the claims. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isozaki et al (US 2020/0216095) has disclosed a vehicle interior imaging process, wherein a user’s eye opening is located and normalized with respect to the size of said eye opening (para 0066).
Kogure et al (US 2020/0134336) has disclosed a method of vehicle interior imaging process, wherein the user’s gaze direction is calculated in order to determine if user’s gaze is directed to an object related to the driving of the vehicle (para 0067).
Sunkavalli et al (US 2017/0132459) has disclosed a method of stylization of facial image data, including the adjustment of facial color/tone to a desired set of values (Fig 6-7, para 0021-0025).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666